Citation Nr: 0841479	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-15 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1944 to August 
1946, and from August 1950 to August 1951.  The veteran also 
served in the United States Marine Corps Reserves through 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO decision, which 
denied a claim for service connection for bilateral hearing 
loss.

The Board notes that, on his April 2006 VA Form 9 Appeal, the 
veteran requested a videoconference hearing.  On November 16, 
2007, he was scheduled for a Travel Board hearing.  In 
October 2007, the veteran withdrew his request for a hearing. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran is shown by competent medical evidence to have 
bilateral hearing loss that is etiologically related to a 
disease, injury, or event in service.


CONCLUSION OF LAW

Service connection is warranted for bilateral hearing loss.  
See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, and 3.385 (2008)





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim for service connection 
for bilateral hearing loss, the benefit sought on appeal has 
been granted, as discussed below.  As such, the Board finds 
that any error related to the VCAA on this claim is moot.  
See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 19 Veteran. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection for organic diseases of the nervous 
system, such as hearing loss, may additionally be established 
on a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2008).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2008).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The veteran is seeking service connection for bilateral 
hearing loss.  Specifically, the veteran contends that he 
currently experiences hearing loss as the result of exposure 
to loud noises from firing weapons during service.  See 
Claim, March 2004.  It appears from his statement that he is 
pointing to acoustic trauma sustained during both his active 
duty and his service in the Reserves as the source of his 
hearing loss.  He also asserts that he developed a fungus in 
his ears during his active duty.  See veteran's statement, 
September 2005.

With respect to the veteran's Reserve duty, the Board notes 
that active military, naval, or air service includes any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21-24) (West 2002); 38 C.F.R. § 3.6 (2008).  ACDUTRA is, 
inter alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) 
(2008).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101, 106, 1110, 1131.  Thus, if it is shown by the evidence 
that the veteran sustained hearing loss as a consequence of 
acoustic trauma (an injury) while serving in the Reserves, 
service connection would be warranted regardless of whether 
such service was while performing ACDUTRA or INACDUTRA.

Upon review of the veteran's service medical records, the 
Board notes that the veteran was repeatedly recorded as 
scoring a 15/15 bilaterally on whispered voice tests from 
1944 to 1968.  

An April 1954 audiological summary report of examination for 
organic hearing loss reflected puretone thresholds as 
follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
10 (25)
15 (25)
20 (30)
X
20 (25)
LEFT
0 (15)
20 (30)
40 (50)
X
35 (40)
This table reflects ASA measurements recorded in service, 
with the comparable ISO (ANSI) measurements in adjacent 
parentheses.  The veteran was specifically noted as having 
defective hearing. 




An October 1971 audiological summary report of examination 
for organic hearing loss reflected puretone thresholds as 
follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
30
30
45
X
45
LEFT
30 
45
45
X
40

A June 1975 audiological summary report of examination for 
organic hearing loss reflected puretone thresholds as 
follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
45
40
55
65
65
LEFT
35 
75
70
70
70
The veteran was specifically noted as having bilateral 
hearing loss.

In regards to determining whether the veteran has a current 
bilateral hearing loss disability, the Board notes that the 
veteran underwent a VA examination in November 2004.  This VA 
audiological summary report of examination for organic 
hearing loss reflected puretone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
60
75
60
60
75
LEFT
60
70
70
75
80
Speech recognition ability was 52 percent for the right ear 
and 48 percent for the left ear.  Therefore, as the auditory 
threshold reached a level of greater than 40 decibels at all 
of the frequencies for both ears, the criteria for hearing 
loss as described under 38 C.F.R. § 3.385 have been met 
bilaterally.  

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2008).  

After reviewing the claims folder and acknowledging the 
veteran's complaints, the audiologist at the November 2004 VA 
examination noted the veteran's history of occupational and 
recreational noise exposure.  Upon examination, the 
audiologist diagnosed the veteran with moderately severe 
sensorineural hearing loss of the right ear and severe 
sensorineural hearing loss of the left ear.  He then opined 
that it is less likely as not that the veteran incurred 
hearing loss while in military service.  He based this 
conclusion on the following: all of the veteran's hearing 
tests from 1950 to 1968 showed normal hearing, bilaterally; 
the veteran denied on all of the tests from 1950 to 1968 that 
he had impaired hearing; and the air conduction pattern shown 
on the current examination was not characteristic of a noise-
induced hearing loss.   

In addition to the November 2004 VA opinion, the Board 
requested a second opinion in August 2008, due to the fact 
that it is unclear whether the examiner at the November 2004 
VA examination was aware of the need to convert pure tone 
thresholds reported by the service department prior to 
November 1967 from ASA to ISO values, and it is unclear to 
what extent the examiner considered the veteran's reports of 
acoustic trauma during training while in the Reserves.  

In October 2008, a VA audiologist noted that the veteran's 
hearing was within normal limits bilaterally upon induction 
into service.  He further noted that bilateral hearing loss 
was documented in service medical records from April 1954, 
October 1971, and June 1975, which was during the veteran's 
Reserve service.  The audiologist concluded by stating that 
the documentation of hearing within normal limits at 
induction and hearing loss at separation, as well as the 
veteran's extensive exposure to artillery, indicate that it 
was at least as likely as not that the veteran's current 
hearing loss is related to his military service.  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In light of the conflicting opinions, the Board finds that 
there is at least an approximate balance of positive and 
negative evidence as to whether his claimed bilateral hearing 
loss was incurred in service.  Therefore, having resolving 
doubt in favor of the veteran, the Board concludes that 
service connection is warranted for the veteran's bilateral 
hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


